Order entered March 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00429-CV

                  IN THE INTEREST OF D.A.C., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-08946

                                     ORDER

      This is an appeal from the trial court’s final decree of divorce. Before the

Court is the parties’ agreed voluntary dismissal and settlement, with a copy of the

parties’ settlement agreement attached. The parties request we dismiss the appeal

and enter a judgment effectuating their agreement.

      We note the agreement contemplates the parties’ (a) notifying the trial court

of the agreement so the decree may be “updated” and (b) executing “any

documents necessary to effectuate” the agreement. Accordingly, we construe the

dismissal and settlement as a motion to abate pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2)(C), GRANT the motion, and DIRECT the trial court to
conduct proceedings so as to effectuate the parties’ agreement. See TEX. R. APP. P.

42.1(a)(2)(C). A supplemental clerk’s record containing a copy of the amended

decree of divorce, or a status report, shall be filed no later than April 13, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Clerk; Dallas

County District Clerk Felicia Pitre; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated no later than April 20, 2022, and,

should the decree of divorce have been amended, the appeal will be dismissed in

due course.

                                               /s/   KEN MOLBERG
                                                     JUSTICE